EXHIBIT 99.1 News Release The York Water Company 130 East Market Street Contact: Jeffrey S. Osman, President York, PA17401 or Kathleen M. Miller, Chief Financial Officer Phone: 717-845-3601 FOR IMMEDIATE RELEASE YORK WATER COMPANY REPORTS INCREASED NINE MONTH EARNINGS York, Pennsylvania, November 8, 2007:The York Water Company’s (Nasdaq: YORW) President, Jeffrey S. Osman, announced today the Company’s financial results for the third quarter and the first nine months of 2007. President Osman reported that third quarter operating revenues of $8,280,000 increased 8.0% over the third quarterof 2006, and that net income of $1,757,000 increased 1.0% compared to the third quarter of 2006.Third quarter earnings per share declined by $0.02 due to dilution associated with a December, 2006 stock offering partially offset by the improved earnings. President Osman also reported that the first nine months' operating revenues of $23,627,000 increased 11.0% over the first nine months of 2006, and that the first nine months' net income of $4,744,000 increased 6.3% compared to the first nine months of 2006.Earnings per share for the nine month period declined by $0.01 per share.The increase in revenue is attributed to an increase in the customer base of approximately 1,900, and a 9.2% rate increase granted by the Pennsylvania Public Utility Commission, which was effective September 15, 2006.The primary contributing factors to the increase in net income were higher operating revenues partially offset by increased operating and income tax expenses.The decrease in earnings per share was due to dilution associated with a December, 2006 stock offering partially offset by the improved earnings. During the first nine months of 2007, the Company incurred $12.2 million on construction projects and the acquisition of the Abbottstown Borough Water System.The majority of the construction expenditures were for distribution system expansion and improvements. Period Ended September 30 In 000's (except per share) Quarter Nine Months 2007 2006 2007 2006 Operating Revenues $8,280 $7,665 $23,627 $21,295 Net Income $1,757 $1,739 $4,744 $4,464 Average Number of Common Shares Outstanding 11,233 10,432 11,218 10,417 Basic Earnings Per Common Share $0.15 $0.17 $0.42 $0.43 Dividends Paid Per Common Share $0.118 $0.112 $0.354 $0.336 ###
